DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 02/28/2020 have been considered. As directed by the amendment, claim 1 is amended, claims 2, 12 are canceled. Accordingly, an action on the merits follows regarding claims 1, 3-11.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1,3-5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US 0681998)(hereinafter Swift) in view of Mejia (US 20120012620)(hereinafter Mejia).
Regarding claim 1, Swift teaches a braiding machine (fig 5) with at least two impellers (circular plate o’) for displacing at least one clapper (the carrier k), wherein the clapper (k) is at least partially made of a ferromagnetic material (column 2, lines 41-42, the armature forming shank k of the carrier) and has a cylindrical shape (fig 8), while the at least two impellers (o’) each comprise at least one clapper receiver (p) associated with a plurality of electromagnets (column 2, lines 1-3, p,m,p’ are electromagnets), wherein the clapper receiver (p) encloses a partial circumference of the clapper (k) (fig 5), wherein the electromagnet and contact surface of the clapper receiver (p) form a flat surface.
Swift does not explicitly teach the clapper receiver (p) encloses a partial circumference of the clapper of about 50 degree to about 120 degree. However, in fig 5, Swift teaches the clapper receiver (p) encloses a partial circumference of the clapper less than 180 degree (see annotated fig 5). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the clapper receiver of Swift to enclose a partial circumference of the clapper of about 50 degree to about 120 degree for the benefit of the clapper receiver (p) not touching the opposite clapper receiver on the adjacent impeller (the adjacent plate o’) in moving the clapper around.

    PNG
    media_image1.png
    355
    593
    media_image1.png
    Greyscale

Swift does not teach a plurality of contact surfaces to match the number of electromagnets. However, in the same field of endeavor, Mejia teaches a plurality of contact surfaces to match the number of electromagnets (the number of magnetic stands 7 is equal to the number of control magnets 10 then the number of contact surfaces between the electromagnet 10 and magnetic stand is equal to the number of control magnets 10). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Swift with the teaching of Mejia that a plurality of contact surfaces matching the number of electromagnets for the benefit of providing holding the bobbin in place stronger and more stable. Then the modified Swift teaches the electromagnets and contact surfaces form flat surfaces. 
Swift teaches the clapper receiver (p) comprising a curved contact surface, which is associated with an electromagnet. It is known in the art that the curved surface comprising plurality of points of flat contact surfaces (as a curved line comprises multiple of straight lines). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to make the contact surface of clapper receiver separable into plurality of contact surfaces for the benefit of providing holding the bobbin in place stronger and more stable. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349. 
Swift teaches the clapper receiver (p) comprising one contact surface with one electromagnet. Then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to duplicate the electromagnets associated with the contact surfaces for the benefit of providing holding the bobbin in place stronger and more stable. In re Harza, 274 F.2d 669, 124 USPQ 378.  Then the modified Swift teaches at least two electromagnets each associated with a respective contact surface form a single clapper receiver.
Regarding claim 3, Swift teaches the electromagnets of the impeller which deliver the clapper are switched off before a transfer point and/or the electromagnets of the impeller, which accept the clapper, are switched on before the transfer point and/or coils or coil section or individual electromagnets are supplied with a different voltage and/or current and/or activated/deactivated in a delayed manner (column 3, lines 15-30).
Regarding claim 4, Swift teaches the current is changed in such a manner that as a bobbin carrier in one group reaches a point nearly opposite the depression in the pole pp’ of the adjacent group the current of the magnet supporting the carrier in the first group is cut off (column 3, lines 15-30). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify that the magnets are switched on or off at 20 degree to 80 degree before the transfer point for the benefit of transferring the carrier and the spool from one head to another in a desired course depending on the magnitude of the electromagnetic force switched on/off in two adjacent impeller. It is noted that discovering the optimum or workable ranges of the angle before the transfer point at which the magnets are switched on or off involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Swift teaches two impellers are arranged on a flat surface one above the other and side by side in a circle (fig 1).
Regarding claim 11, Mejia teaches two control magnets 10 comprise two contact surfaces then the modified Swift in view of Mejia teaches the flat surfaces of the electromagnets and contact surfaces are configured to contact the clapper.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US 0681998) in view of Mejia (US 20120012620), further in view of Fukuta (US 4615256)(hereinafter Fukuta).
Regarding claim 6, Swift does not teach the two impellers are arranged in concentric circles. However, in the same field of endeavor, Fukuta teaches two impellers are arranged in concentric circles and each of the concentric circles has the same number of impellers (fig 6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the apparatus of Swift and the teaching of impeller arrangement of Fukuta for the benefit of creating three dimensional woven fabric (Fukuta, abstract).
Regarding claim 7, Fukuta teaches at least one additional impeller is arranged in an intermediate space between the at least two of the concentric circles (fig 6).
Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Swift (US 0681998) in view of Mejia (US 20120012620), further in view of Gessler (US 20150218739)(hereinafter Gessler).
Regarding claim 8, Swift does not teach at least two impellers are arranged on the circumference of a cylinder, so that all clappers are directed towards the axis of the cylinder. However, in the same field of endeavor, Gessler teaches at least two impellers are arranged on the circumference of a cylinder, so that all clappers are directed towards the axis of the cylinder (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the apparatus of Swift and the teaching of impeller arrangement of Gessler for the benefit of creating the three dimensional woven fabric.
Allowable Subject Matter
Claims 9-10 are allowed.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
 	In response to the Applicant’s arguments that Swift and Mejia do not disclose wherein the clapper has a cylindrical shape and wherein the electromagnets and contact surfaces form flat surfaces (page 4 of the Remarks), first Swift teaches the clapper has a cylindrical shape (fig 8). The Applicant points out that Swift further describes “the essential element” being that the depression must have “approximately the same cross section as said shank k”, it is noted that “approximately” is a relative term and Swift does not describe the depression must have the same cross-section as said shank k. Moreover, Swift teaches the clapper receiver (p) comprising a curved contact surface, which is associated with an electromagnet. It is known in the art that the curved surface comprising plurality of points of flat contact surfaces (as a curved line comprises multiple of straight lines), and each flat contact surfaces associated with electromagnets. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to make the contact surface of clapper receiver separable into plurality of contact surfaces associated with plurality of electromagnets and it is also obvious to one of the ordinary skill in the art before the effective filing date of the invention to duplicate the contact surfaces associated with electromagnets for the benefit of providing holding the bobbin in place stronger and more stable. Therefore, the combination of Swift and Mejia is not a result of impermissible hindsight. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732